                 CASE 0:20-cr-00168-WMW-ECW Doc. 38 Filed 11/20/20 Page 1 of 1

                        IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF MINNESOTA

                                 CRIMINAL MOTIONS MINUTES
UNITED STATES OF AMERICA,                                       COURT MINUTES - CRIMINAL
                                                             BEFORE: ELIZABETH COWAN WRIGHT
                        Plaintiff,                                       U.S. Magistrate Judge
                                                                       Via Zoom for Government
 v.                                                      Case No:                  20-cr-00168 WMW/ECW
                                                         Date:                     November 20, 2020
MONTEZ TERRIEL LEE, JR.,                                 Court Reporter:           Lori Simpson
                                                         Time Commenced:           2:00 p.m.
                        Defendant.                       Time Concluded:           2:38 p.m.
                                                         Time in Court:            38 Minutes

APPEARANCES:
 Plaintiff:     Thomas Calhoun-Lopez, Assistant U.S. Attorney

 Defendant:     Andrew Garvis

 Interpreter/Language: N/A


Order to issue on the following motions:
Montez Terriel Lee, Jr’s Motion for Discovery of Expert Under Rule 16(a)(1)(G) (Dkt. 17); Montez Terriel Lee, Jr’s
Motion for Early Disclosure of Jencks Act Materials (Dkt. 18); Montez Terriel Lee, Jr’s Motion to Suppress
Evidence Obtained as a Result of Search and Seizure (Dkt. 19); Montez Terriel Lee, Jr’s Motion for Discovery (Dkt.
20); Montez Terriel Lee, Jr’s Motion to Produce 404(b) Evidence (Dkt. 21); Montez Terriel Lee, Jr’s Motion to
Preserve Rough Notes (Dkt. 22); Montez Terriel Lee, Jr’s Giglio Motion (Dkt. 23); Montez Terriel Lee, Jr’s Motion
for Attorney-Conducted Voir Dire (Dkt. 24); Montez Terriel Lee, Jr’s Motion for a Bill of Particulars (Dkt. 25); and
Montez Terriel Lee, Jr’s Motion for Reconsideration of Detention (Dkt. 31).

Report and Recommendation to issue on the Following Motion:
Montez Terriel Lee, Jr’s Motion to Dismiss the Indictment (Dkt. 26).

☒ ORDER TO BE ISSUED ☒ R&R TO BE ISSUED

☐ Exhibits retained by the Court ☐ Exhibits returned to counsel ☐ Text order to be entered by Clerk’s
                                                                  Office

                                                                                                      s/SK
                                                                                     Signature of Law Clerk
